F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          FEB 25 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    DARRYL THURGOOD,

                Plaintiff - Appellant,

    v.                                                  No. 03-4030
                                                 (D.C. No. 2:02-CV-1385-DS)
    HONORABLE MICHAEL K.                                   (D. Utah)
    BURTON and HONORABLE DAVID
    S. YOUNG each individually, and in
    their capacity as Third District Court
    Judge; STATE OF UTAH,

                Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before EBEL, Circuit Judge, BRORBY, Senior Circuit Judge, and MURPHY,
Circuit Judge.




         Plaintiff Darryl Thurgood, appearing pro se, moves for a stay pending

appeal, asking this court to enjoin the Third District Court of the State of Utah

from enforcing state court orders concerning child custody, evaluation, and



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
visitation. We deny the stay and affirm the dismissal of his civil rights suit for

lack of jurisdiction.

       Plaintiff filed his federal civil rights suit, arguing that the defendant state

court judges interfered with his constitutional rights as a parent. In a thorough

order, the district court dismissed plaintiff’s suit for lack of jurisdiction under the

Rooker-Feldman doctrine. See Dist. of Columbia Court of Appeals v. Feldman            ,

460 U.S. 462 (1983); Rooker v. Fid. Trust Co. , 263 U.S. 413 (1923). As the

district court repeated, “ Rooker-Feldman precludes ‘a party losing in state court

. . . from seeking what in substance would be appellate review of [a] state

judgment in a United States district court, based on the losing party’s claim that

the state judgment itself violates the loser’s federal rights.’”    Kenmen Eng’g v.

City of Union , 314 F.3d 468, 473 (10th Cir. 2002) (quoting        Johnson v. De

Grandy , 512 U.S. 997, 1005-06 (1994)). The district court correctly noted that

the Rooker-Feldman doctrine applies to all state court judgments.        See id. We are

convinced that plaintiff’s suit is barred by     Rocker-Feldman . Accordingly, we

affirm the district court’s order of dismissal.

       The motion for stay is denied and the district court’s judgment is

AFFIRMED. The mandate shall issue forthwith.



                                                           ENTERED FOR THE COURT
                                                           PER CURIAM

                                               -2-